Citation Nr: 1504115	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  14-14 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for a service-connected deviated septum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1953 to December 1954. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC), in which the Veteran was granted service-connection for a deviated septum with a noncompensable evaluation effective January 13, 2006.  The Veteran filed a notice of disagreement (NOD) December 2010.  A statement of the case (SOC) was provided on March 2014.  The Veteran perfected his appeal with the timely submission of a VA Form 9 on April 2014.

This claim was previously before the Board in October 2014, at which time it was remanded for further development.  That development having been completed, this claim is once again before the Board.

Upon review, the Veteran previously raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to depression, an attention deficit disorder (ADD), and tinnitus.  See Application for Increased Compensation due to Individual Unemployability, dated March 2012).  The Agency of Original Jurisdiction (AOJ) denied this discrete claim of TDIU in an April 2012 rating decision.  The Veteran did not submit a notice of disagreement contesting the denial of this TDIU claim in that rating decision, nor has he advanced any new assertions that his service-connected deviated septum (which is the underlying disability at issue in the current appeal) prevents him from obtaining or maintaining gainful employment.  Given that the TDIU claim is not based upon the service-connected disability which is the subject of the initial rating claim on appeal before the Board, there is no basis upon which the Board should accept jurisdiction over the TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (explaining that the proper treatment of the assertion of entitlement to TDIU can be resolved by considering the stage of the adjudication at which the issue is raised and whether or not the veteran already has a service-connected disability).  Hence, the Board determines that the issue of TDIU is not a part of the current appeal.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The record evidence establishes that the Veteran's traumatic deviated septum is not shown to have a 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side at any time during the present appeal.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the service-connected deviated septum are not met. 38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.97, Diagnostic Code 6502 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, VA's duty to notify has been satisfied.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records. 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that the RO attempted to obtain any outstanding SSA records for the Veteran.  However, in a February 2012 response from the SSA, it was indicated that such records were unavailable, as the Veteran had either not applied for benefits or not submitted records to that agency.

VA provided the Veteran with adequate medical examinations in March 2010 and November 2014.  The examinations are adequate because each contains a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disabilities, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, however, that where, as here, the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous.'  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected deviated septum is rated as 0 percent disabling.  38 C.F.R. § 4.97, DC 6502.  A 10 percent evaluation is warranted for a traumatic condition only that results in 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3 (2014).

Background

The Veteran claims that his service-connected deviated septum is worse than currently reflected by his noncompensable evaluation.

A review of the Veteran's outpatient treatment records reveal that he has been diagnosed and treated for a deviated septum.  However, there is no indication that this condition results in 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  There was further no indication that this condition caused the Veteran to miss work or require frequent hospitalization.

The Veteran was provided with a VA examination in March 2010.  At this examination, the examiner diagnosed the Veteran with a non-traumatic deviated septum.  It was noted that the Veteran was not symptomatic, as he did not have signs of polyps or blockage caused by this condition.

The Veteran was provided with an additional VA examination in November 2014.  At this examination, the examiner diagnosed the Veteran with a traumatic deviated septum.  It was noted that the Veteran was not symptomatic, as he did not have signs of polyps or blockage caused by this condition.  The examiner found that this condition did not result in any functional or occupational impairment.

Analysis

Based on the above, the Board finds that the Veteran's deviated septum only meets the criteria for a noncompensable evaluation throughout the entire appeal period.  In order to warrant the next higher evaluation, as the Veteran's condition has been determined to be traumatic, the evidence must show a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Because the medical evidence of record has not at any time during the pertinent appeals period shown the presence of such symptoms, the Board finds that the Veteran is not entitled to a compensable evaluation for the service-connected deviated septum.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected deviated septum, but the evidence reflects that those manifestations, namely the presence of a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's deviated septum, as the criteria assess social and occupational impairment.  There is further no indication that the Veteran has lost any time from work due to this condition, as the 2014 VA examiner found no functional or occupational impairment, and there is no indication that the Veteran has required any frequent hospitalizations due to this condition.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Accordingly, referral is not required.

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's deviated septum at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).


ORDER

Entitlement to an initial compensable evaluation for a service-connected deviated septum is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


